Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27,2020 has been entered.

Claims 1-7,9-11,19-23 are rejected.

	Applicants argue the following, “Claim 1 also now specifies that said poly(ethylene glycol) includes poly(ethylene glycol) exhibiting a number average molecular weight (Mn) of 2,000 Da present in the range of 75 to 25 percent by weight and poly(ethylene glycol) exhibiting a number average molecular weight (Mn) of 5,000 Da present in the range of 25 percent to 75 percent by total weight, wherein said amounts of poly(ethylene glycol) are selected to achieve 100 % of the total weight.  In addition, Applicant directs attention to Table I of the present application, where it was demonstrated that via the use of PEG2000:50000 ratio at both the 25:75 and 75:25 w/w, one surprisingly identified that such particles had the largest Zeta potential absolute values, and were therefore the most stable. See paragraph [0074] of the published application.”
	The ranges in the instant set of claims are rather broad.  The independent claim 1 and 22-23 states that the average molecular weights can be a combination of an average molecular weight of 2,000 and an average molecular weight of 5,000.  For example, the potential total molecular weight according to claim 1 falls within the range 2,750-4,250 daltons. The newly cited reference Abuchowski teaches a molecular weight range for PEG that includes 2,000-5,000 daltons which encompasses the ranges taught in claims 1, 22-23 (Paragraphs 53-55).
	Applicants have data that specifically demonstrates that the use of PEG2,000:5,000 ratios at both 25:75 and 75:25 produce the largest zeta potentials.  This is great information; however, it is not currently in the claim language.  Examiner prefers this instead of the average molecular weight terminology because any molecular weight can be present as long as the overall average is 2,000 to 5,000 daltons.  The ratio in the specification is more specific for example because it states that 25% of the PEG MUST be 2,000 daltons and 75% MUST be 5,000 daltons.  It the zeta potential values are key to the invention, it would be helpful to add that as well, especially if it better facilitates the PEG’s ability to serve as a successful carrier and provide stability to the hemoglobin.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5,7,9,19,22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20050123617) in view of Xu (US 20170095558) and Abuchowski (US 20100311657)

Chang teaches biodegradable polymeric nanocapsules and that can be used to deliver pharmaceutical agents such as hemoglobin/polyhemoglobin.  The inclusion of the nanocapsules enhance the in vivo circulation of the agent throughout the body (Abstract).  The nanocapsule can be made of a polymer mixture of polylactic acid polymer and poly-ethylene glycol (PLA-PEG).    The reference does not teach the entire nanocapsule structure in the instant set of claims such as the polydopamine coating and the PEGylation.
However, Xu teaches a biodegrable and biocompatible hybrid nanoparticle that can be useful for disease treatment by delivering useful agents (Abstract).  Xu teaches that the substance/agent to be delivered can be placed in a PLGA polymer core ([23]).  Page 3 of Xu teaches numerous ways in which the agent can be encapsulated into the nanoparticle core.  Next a polydopamine shell is formed by polymerization of dissolved 
Neither Chang or Xu specifically states that the average molecular weight of PEG is between 2,000 to 5,000 daltons.  However, using PEG within such a range would have been obvious based on the teachings of Aubuchowski.  An artisan would have been motivated to have used PEG with the average molecular weight in the range of 2,000 to 5,000 daltons because Aubuchowski teaches that PEG used as a carrier for hemoglobin can have that particular molecular weight range in order to improve circulation within the body (Abstract, Paragraphs 53-55).  It would have been obvious to have added this feature to the combination of Chang and Xu in order to improve the ability of the nanoparticles to circulate.  Claim 1 states that the range of 2,000 Da can be as low as 25% or as high as 75%.  The claim limitation further states that average amount of 5,000 Da can also be as low as 25% or as high as 75%.  These are very wide ranges; it would have made sense for a person of ordinary skill in the art to have optimized the invention and to have chosen the most desirable average value of molecular weight claimed.  Furthermore, in regard to claims 22-23, it would have been expected that a person of ordinary skill in the art would have adjusted the molecular total molecular weight according to claim 1 falls within the range 2,750-4,250 daltons. This particular range is encompassed by the teachings of Abuchowski (Paragraphs 53-55).
	Chang provides detailed information on how hemoglobin is properly transformed into polyhemoglobin.  The reference teaches how the hemoglobin is extracted in [63-64]).  The Preparation of Hemoglobin solution states, “hemoglobin is obtained by hypotonic hemolysis of bovine red cells and it is made stroma-free by toluene extraction and is clarified by high speed centrifugation.” Paragraphs 35-36 state that the agent such as hemoglobin may be combined with a crosslinking agent such as glutaraldehyde The cross linking agent would help to bind the hemoglobin to one another.  The purpose of crosslinking is to provide larger macromolecules such as polyhemoglobin ([97]). 
	Chang uses hemoglobin with a molecular weight very close to 400 ( about 360kDa).  The purpose of using polyhemoglobin instead of regular hemoglobin is that it is less leaky and the rate of leakage is significantly lower.  It would have been obvious to have optimized the amount of hemoglobin incorporated into polyhemoglobin to see which amount resulted in the best delivery of agent to the target site. 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims1, 6,9-11,20-21 as being unpatentable over Chang (US 20050123617) in view of Xu (US 20170095558), Abuchowski (US 20100311657), and Kalathil (US 20170087167)
Chang, Xu, and Abuchowski apply as above.  The Chang reference states that the encapsulation of polyhemoglobin is favored over the encapsulation of hemoglobin since the molecule leaks less.  The reference states that the hemoglobin can be isolated from bovine red cells.  The hemoglobin product whether hemoglobin or polyhemoglobin can then be subsequently mixed with 0.04 ml of Tween 20 to create an aqueous phase ([69]).  The Chang reference does not specifically teach what the pH is of the aqueous phase.  However, it would have been obvious to have adjusted the pH so it best supports the conformation of the hemoglobin and supports the activity of the hemoglobin.  The Chang reference teaches the creation of an organic phase which involves dissolving the polymer material to create an organic phase to make the core ([66-67]).  Change teaches mixing the aqueous and the organic phase together while agitating the mixture.The Chang reference does not discuss the adding the aqueous phase dropwise to said organic phase.  However, this step is discussed in Xu.
	Xu teaches that the active agent (aqueous solution) is then added to the polymer solution (organic phase).  “The mixture is then emulsified in an aqueous phase 
	Xu teaches adding the aqueous solution to the polymer/organic phase.  It is not expressly stated that the aqueous solution is added dropwise.  However, at the time of applicants’ invention, Kalathil teaches that when mixing solutions to form nanoparticles, one solution can be added to another one by adding it dropwise as discussed in the synthesis of nanoparticles section taught in Kalathil ([74-78]).  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657